REDMANN, Judge.
Airey v. Airey, 1972, 262 La. 383, 263 So.2d 330 (affirming La.App., 250 So.2d 52), differs from this rule to obtain physical possession of a will from the lawyer of a living but now interdicted testatrix in that this rule was filed (1) not in the proceedings for the interdiction of the testatrix but in her deceased husband’s succession, before a different judge of the same court, (2) by one co-curator who is not a bank, (3) against both the lawyer and the second co-curator (who is also executor of this succession), and (4) prior to any disclosure of the will’s content by photocopy. The judgment ordered both the lawyer and the executor to deliver the will to the two co-curators: that is, the executor as executor was ordered to deliver to himself as co-cu.rator as well as to the other co-curator.
The supreme court’s ruling in Airey, whatever its theory, is that when a trial court has ordered that the lawyer (who can make a photocopy for his own purposes) deliver the original will to the curator, that order will not be disturbed. Although we were originally of the opinion that the recited differences in circumstances distinguished this case from Airey, we now conclude that they do not.
Affirmed.